                                                                Case 2:19-cv-01088-JAD-BNW Document 12 Filed 11/25/19 Page 1 of 3



                                                            1   ALVERSON TAYLOR & SANDERS
                                                                KURT R. BONDS, ESQ.
                                                            2   Nevada Bar No. 6228
                                                            3   DAVID M. SEXTON, ESQ.
                                                                Nevada Bar No. 14951
                                                            4   6605 Grand Montecito Parkway
                                                                Suite 200
                                                            5   Las Vegas, Nevada 89149
                                                                (702) 384-7000
                                                            6   efile@alversontaylor.com
                                                            7   Attorneys for Plaintiffs

                                                            8                                 UNITED STATES DISTRICT COURT

                                                            9                                   FOR THE DISTRICT OF NEVADA
                                                           10    EVA PEPAJ, LUCY PINDER, RACHEL
                                                           11    BERNSTEIN a/k/a RACHEL KOREN, and                     Case No. 2:19-cv-01088-JAD-BNW
                                                                 TIFFANY TOTH GRAY
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                                       Plaintiffs,
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                                                                       STIPULATION AND ORDER TO
                                                                                 vs.                                   EXTEND DEFENDANT’S DEADLINE
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                                                                                                       TO RESPOND TO COMPLAINT
                                       (702) 384-7000




                                                                 GRANITE GAMING GROUP II, LLC d/b/a
                                         LAWYERS

                                         SUITE 200




                                                           15
                                                                 GIRLS OF GLITTER GULCH                                [FOURTH REQUEST]
                                                           16
                                                                                       Defendant.
                                                           17

                                                           18
                                                                        Plaintiffs, Eva Pepaj, Lucy Pinder, Rachel Bernstein a/k/a Rachel Koren, and Tiffany
                                                           19
                                                                Toth Gray (collectively “Plaintiffs”), by and through their counsel, Alverson Taylor & Sanders,
                                                           20
                                                                and Defendant, Granite Gaming Group II, LLC d/b/a Girls of Glitter Gulch (“Defendant”), by
                                                           21

                                                           22   and through its counsel, Lewis Roca Rothgerber Christie LLP, hereby stipulate and agree that the

                                                           23   deadline for Defendant to respond to Plaintiff’s Complaint should be extended to January 10,

                                                           24   2020.
                                                           25           The Parties are currently engaged in ongoing settlement discussions and are actively
                                                           26
                                                                trying to find a resolution to this matter that all Parties find acceptable. Based on representations
                                                           27
                                                                of Defendant’s counsel, Defendant is a holding company without any assets. The Parties are
                                                           28
                                                                                                                 1                              KB/26282
                                                                Case 2:19-cv-01088-JAD-BNW Document 12 Filed 11/25/19 Page 2 of 3



                                                            1   currently investigating whether there is insurance that may cover the allegations in Plaintiffs’
                                                            2   Complaint and what may be necessary for the Parties to do for that insurance to be implicated in
                                                            3
                                                                this matter.
                                                            4
                                                                       Because Defendant has represented that it has no assets, the Parties have agreed to this
                                                            5
                                                                additional extension of the deadline for Defendant to respond to the Complaint to allow the
                                                            6

                                                            7   Parties to attempt to reach a solution that works for everyone involved without requiring

                                                            8   Defendant’s counsel to expend the time and resources responding to the Complaint when that

                                                            9   time and those resources could be used instead to work toward resolving this matter and
                                                           10   determining whether there is insurance coverage that will allow Plaintiff’s to pursue their claims.
                                                           11
                                                                       The Parties agree that giving Defendant until January 10, 2020 should provide the Parties
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                with adequate time to determine if there is a tenable solution that will be agreeable to Plaintiffs
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                and Defendant. The Parties are aware that this is a fourth request and that the amount of time
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                                requested is not insignificant; however, the Parties feel that there is good cause for this extension
                                         LAWYERS

                                         SUITE 200




                                                           15

                                                           16   given the facts of this case and the progress of their negotiations thus far. Additionally, the

                                                           17   Parties affirm that this extension is sought in good faith.
                                                           18
                                                                       IT IS SO STIPULATED.
                                                           19
                                                                Dated: November 21, 2019                              Dated: November 21, 2019
                                                           20
                                                                ALVERSON TAYLOR & SANDERS                             LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                                           21

                                                           22
                                                                By: /s/ David M. Sexton                      By: /s/ John E. Bragonje
                                                           23       Kurt R. Bonds, Esq.                          John E. Bragonje, Esq.
                                                                    Nevada Bar No. 6228                          Nevada Bar No. 9519
                                                           24       David M. Sexton, Esq.                        3993 Howard Hughes Parkway
                                                                    Nevada Bar No. 14951                         Suite 600
                                                           25        6605 Grand Montecito Parkway, Suite 200     Las Vegas, Nevada 89169-5996
                                                                                                                 Attorneys for Defendant
                                                                     Las Vegas, Nevada 89149
                                                           26
                                                                     Attorneys for Plaintiffs
                                                           27

                                                           28
                                                                                                                  2                              KB/26282
                                                                Case 2:19-cv-01088-JAD-BNW Document 12 Filed 11/25/19 Page 3 of 3



                                                            1                                               ORDER
                                                            2          IT IS SO ORDERED.
                                                            3
                                                                       The deadline for Defendant to respond to Plaintiff’s Complaint shall be extended and
                                                            4
                                                                Defendant shall have until January 10, 2020 to file a response to Plaintiff’s Complaint.
                                                            5
                                                                       DATED this ___ day 2,
                                                                              December    of 2019
                                                                                             ______________, 2019.
                                                            6

                                                            7

                                                            8                                                        ____________________________________
                                                                                                                     UNITED STATES MAGISTRATE JUDGE
                                                            9
                                                           10

                                                           11

                                                           12
ALVERSON TAYLOR & SANDERS




                                                           13
                            6605 GRAND MONTECITO PARKWAY

                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000
                                         LAWYERS

                                         SUITE 200




                                                           15

                                                           16

                                                           17

                                                           18

                                                           19

                                                           20

                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28
                                                                                                                3                              KB/26282
